Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


With respect to claims 7-13, claims 7-13 recite database management system, however the components of the database management system are merely software per se.  A system claims much recite physical structure thus enabling it to be properly categorized in one of the statutory categories of invention.  Since the components of the system claims 7-13 such as a structured query language, storage coupled to the sql processor, etc. are software per se and do not contain any physical components, the systems cannot be categorized in one of the statutory categories of invention and is thus nonstatutory.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-6 are rejected under 35 U.S.C 103(a) as being unpatentable over Fischman et al. (U.S. Pat. 7,647,329 B1) in view of Nair et al. (U.S. Pub. 2016/0104016 A1)
With respect to claim 1, Fischman et al. discloses a method for performing a query computation in a database, comprising: 
receiving, from a client, a structured query language (SQL) statement for performing the query computation on an object in the database (i.e., “may maintain a database of usage data that may be queried and processed by external systems for reporting and billing of client usage activity”(col. 11, lines 60-65) or “rather than explicitly querying web services interface 100 for the bucket 20 associated with each object 30, an accounting process (which may be included within replicator 180 or another module, or implemented as a distinct module within the system) may be configured to sort replicator keymap entries 194 according to bucket ID 196”(col. 44, lines 35-40)); 
i.e., “the case of writing an object 30 as outlined above, nodepicker 130 may operate to develop a write plan, or a particular sequence of nodes 160 to which the object 30 should be written… particular sequence of nodes 160 to which the object 30 should be written. In developing a particular write plan, nodepicker 130 may be configured to ensure that the write plan has a reasonable chance of succeedingcol. 15, lines 9-15)); 
encoding the object by calling an encoding interface from a global dictionary table (i.e., “it is noted that the key reference to object 30 is expressed relative to a particular bucket 20, while the locator reference is expressed as an absolute 128-bit hexadecimal number within the global locator space (although other types of locator encodings or formats may be employed” (col. 9, lines 1-10)); 
extracting a stored object identifier (ID) of the object from a data store (i.e., “where each of the replicas is accessible via a respective locator value, and keymap instances each configured to store keymap entries corresponding respectively to the data objects”(abstract)), wherein the global dictionary table comprises an object ID and object description information of each object in a global object sample space, wherein the object ID of each object is unique in the global object sample space (i.e., “a locator may represent a globally unique identifier of an object 30 among all objects 30 known to the storage service system” (col. 8, lines 25-30);  “it is noted that the key reference to object 30 is expressed relative to a particular bucket 20, while the locator reference is expressed as an absolute 128-bit hexadecimal number within the global locator space (although other types of locator encodings or formats may be employed” (col. 9, lines 1-10), fig. 10), wherein the object ID and the object description information of each object are in a one-to-one mapping i.e., “given object 30 may correspond to a key that may be specified by a storage client. Individual instances of the given object 30 may correspond to respective locators that may uniquely identify those instances across the collection of nodes 160 included in the storage service system. In one embodiment, each keymap instance 140 deployed within the storage service system may be configured to store and maintain the relationships or mappings between a key and all corresponding locators for a given object 30 and its replicated instances stored among nodes 160” (col. 29, lines 22-30) and “keymap instance 140 may generally preserve a one-to-one, table-like relationship between a given key 144 and its corresponding record 148.”(col. 29, lines 45-50)), and wherein the global object sample space comprises a plurality of correlated object sample spaces in the database (i.e., “given object 30 may correspond to a key that may be specified by a storage client. Individual instances of the given object 30 may correspond to respective locators that may uniquely identify those instances across the collection of nodes 160 included in the storage service system. In one embodiment, each keymap instance 140 deployed within the storage service system may be configured to store and maintain the relationships or mappings between a key and all corresponding locators for a given object 30 and its replicated instances stored among nodes 160” (col. 29, lines 22-30));
 performing the query computation based on the execution plan using the object ID of the object to generate a query result (i.e., “in some embodiments the keymap API may support keymap entry list or count operations configured to indicate those keys 146 of keymap entries 144 that satisfy some criterion, such as a search pattern”(col. 38, lines 57-63)); and 
sending the query result to the client (i.e., “rather than explicitly querying web services interface 100 for the bucket 20 associated with each object 30, an accounting process (which may be included within replicator 180 or another module, or implemented as a distinct module within the system) may be configured to sort replicator keymap entries 194 according to bucket ID 196” (col. 44, lines 35-40) or fig. 6); 
but Fischman et al. does not explicitly disclose a structured query language (SQL) statement for performing the query computation on an object.  However, Nair et al. discloses a structured query language (SQL) statement for performing the query computation on an object (i.e., “System 916 (e.g., an application server 1000 in system 916) automatically generates one or more structured query language (SQL) statements (e.g., one or more SQL queries) that are designed to access the desired information. System data storage 924 may generate query plans to access the requested data from the database” (0099) and “Each database can generally be viewed as a collection of objects, such as a set of logical tables, containing data fitted into predefined categories. A “table" is one representation of a data object, and may be used herein to simplify the conceptual description of objects and custom objects according to the embodiments described herein. It should be understood that “table" and "object" may be used interchangeably herein” (0100)). It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include Nair et al.’s features in order to process fast and efficient the system such as creating object for the stated purpose has been well known in the art as evidenced by teaching of Nair et al (0004).  Further, both references teach the same field such as creating object.
With respect to claim 5, Fischman et al. discloses wherein the query computation comprises at least one of join, sort, or aggregate (i.e., “implemented as a distinct module within the system) may be configured to sort replicator keymap entries 194 according to bucket ID 196”(col. 44, lines 35-45) and fig. 12).  
With respect to claim 6, Fischman et al. discloses wherein the global dictionary table is at least one of a data file, a memory table, a database table, or an index table (fig. 1, 5 and 10-11).  
Claims 2 is rejected under 35 U.S.C 103(a) as being unpatentable over Fischman et al. (U.S. Pat. 7,647,329 B1), Nair et al. (U.S. Pub. 2016/0104016 A1) and further in view of Bapat (U.S. pat. 5,317,742).
With respect to claim 2, Fischman et al. discloses wherein an object sample space comprises objects of a common type in the database (i.e., “it is noted that the key reference to object 30 is expressed relative to a particular bucket 20, while the locator reference is expressed as an absolute 128-bit hexadecimal number within the global locator space (although other types of locator encodings or formats may be employed” (col. 9, lines 1-10), fig. 10), but Fishchman or Nair et al. do not explicitly discloses wherein each of the objects comprises a tuple.  However, Bapat discloses wherein each of the objects comprises a tuple (i.e., “One or more Containment tables, in which each record specifies one instance of a containment relationship, that is, the tuple consisting of one superior (containing) object instance and one subordinate (contained) object instance”(col. 14, lines 47-50)).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include Bapat’s features in order to have different kind of data for the stated purpose has been well known in the art as evidenced by teaching of Bapat.  Further, both references teach the same field such as creating object.
Claims 3-4 are rejected under 35 U.S.C 103(a) as being unpatentable over Fischman et al. (U.S. Pat. 7,647,329 B1), Nair et al. (U.S. Pub. 2016/0104016 A1) and further in view of Harvey (U.S. pub. 2002/0169767 A1).
With respect to claim 3, Fischman et al. and Nair et al. discloses all limitation recited in claim 1 except for wherein the correlated object sample spaces comprise at least two correlated columns in the database, and wherein the global object sample space comprises the at least two correlated columns.  However, Harvey et al. discloses wherein the correlated object sample spaces comprise at least two correlated columns in the database, and wherein the global object sample space comprises the at least two correlated columns (i.e., “It also means that each value will have only one entry in the ENTRY table and that the ENTRY and SEARCH tables maintain their one-to-one correlation” (0608) and “wherein the HIERARCHY table comprises a separate column for at least an entry ID (EID) which correlates each object with its hierarchy information, a Parent value, and a Name value, the OBJECT table comprises a separate column for at least an EID value, an attribute ID (AID) value which correlates each value in the OBJECT table with its attribute information, a value identifier (VID) to identify values within an attribute in the OBJECT table” (claim 75)).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include Harvey’s features in order to achieve the scalability and performance inherent in relational system for the stated purpose has been well known in the art as evidenced by teaching of Harvey (0012).  Further, both references teach the same field such as creating object.
With respect to claim 4, Fischman et al. discloses the method of claim 3, wherein the at least two correlated columns comprise at least two columns that operate i.e., “FIG. 15A is a flow diagram illustrating one embodiment of a method of synchronizing keymap instances using update propagation” (col. 3, lines 20-25)).  
With respect to claims 8-20, the claims 8-20 are rejected as claims 1-7 above since the claims 8-20 are similar as set of claims 1-7 but different form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        March 27, 2021